DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/464,260 filed on May 24, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 03/15/2021 responding to the Office action mailed on 12/14/2020, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 26-42, 44-46 and newly added claims 47-49.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
Renumber claims 44-49 as 43-48.

Allowable Subject Matter           
Claims 26-48 are allowed. 
with regard to independent claims 26, 38, and 45, the prior art made of record Behin-Aein (US 2012/0176154) and Annunziata (US 2015/0270481) do not disclose “a first paramagnet; a stack of layers, a portion of which is adjacent to the first paramagnet, wherein the stack of layers is to provide an inverse spin-orbit coupling effect; a second paramagnet; a layer adjacent to the second paramagnet, wherein the layer comprises magnetoelectric material; and a conductor coupled to at least a portion of the stack of layers and the layer”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/Nelson Garces/
Primary Examiner, Art Unit 2814